DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner has entered the replacement drawing and specification filed 10 January 2022, though Examiner notes that the quality of the images in the file wrapper remains poor and that issues may occur as the Application is processed for publishing.  If possible, Applicant should avoid filing documents in color as these are rendered in grayscale when entered into the PTO Image File Wrapper.  Grayscale rendering causes issues for the optical character recognition software used during both the examination and publication process, and in some cases can make the image wholly illegible.  In view that Applicant’s submission is not illegible, though it does appear to have rendering issues with optical character recognition, Examiner has not raised the issue further, but Applicant should inspect any resulting published documents for undesired artifacts.  
Regarding the claims, Examiner finds Applicant’s arguments filed 10 January 2022 persuasive in view of the Amendment.  The prior art of record does not read on the amendment pertaining to the connection of the switches as set forth in amended claim 1, as illustrated in Figure 2, and as discussed in paragraph [0024].  Accordingly, Examiner finds amended claim 1 and its dependents allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763